404 S.E.2d 878 (1991)
STATE of North Carolina
v.
Willie WHITE.
No. 108P91.
Supreme Court of North Carolina.
May 2, 1991.
Willie White, pro se.
G. Lawrence Reeves, Jr., Asst. Atty. Gen., Raleigh, David R. Waters, Dist. Atty., for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to order the Superior Court, Warren County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 2nd day of May 1991."